   Case 3:20-mc-00043-B Document 5 Filed 07/01/20                     Page 1 of 4 PageID 115



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS



In Re: Larry Klayman

                                                            Case No.: 3:20-mc-00043-B




 SUPPLEMENT TO LARRY KLAYMAN’S RESPONSE TO ORDER OF JUNE 15, 2020

        Larry Klayman hereby submits additional analogous case authority showing that state of

Texas recognizes that there are time limitations to the prosecution of disciplinary proceedings,

and that four (4) years is this limitation.

        In Gamez v. State Bar of Tex., 765 S.W.2d 827, 833 (Tex. App. 1988), the Court found

that there exists a four-year statute of limitations for bar disciplinary matters.

        Within the same point of error Gamez presents another argument. It is that the
        State Bar failed to comply with the four year statute of limitations period
        prescribed by article 10, § 16(J), which provides: Four Year Limitation Rule and
        Exceptions. No member shall be reprimanded, suspended, or disbarred for
        misconduct occurring more than four (4) years prior to the time such allegation is
        brought to the attention of counsel, except in cases in which disbarment or
        suspension is compulsory as provided herein. Limitations, however, will not run
        where fraud or concealment is involved until such misconduct is discovered or
        should have been discovered by reasonable diligence by counsel. (emphasis in
        original).

See also Wilson v. State, 582 S.W.2d 484, 487 (Tex. Civ. App. 1979). This falls in line with

many other jurisdictions who apply time limitations to bar proceedings, even more stringent than

Texas. See Florida Bar v. Rubin, 362 So.2d 12 (Fla. Sup. Ct. l 1978) (per curiam). There, the

Florida Supreme Court threw out charges because the Bar's delay was in violation of The Florida

Bar Integration Rules. The Court said:

        Whatever other objects the rule may seek to achieve, it obviously contemplates
        that the Bar should not be free to withhold a referee 's report which it finds Too


                                                   1
   Case 3:20-mc-00043-B Document 5 Filed 07/01/20                    Page 2 of 4 PageID 116



       lenient until additional cases can be developed against the affected attorney, in an
       effort to justify the more severe discipline which might be warranted by
       cumulative misconduct. The Bar's violation of the prompt filing requirement in
       this case, to allow a second grievance proceeding against Rubin to mature, is
       directly antithetical to the spirit and intent of the rule. In addition, it has inflicted
       upon Rubin the ‘agonizing ordeal’ of having to live under a cloud of uncertainties,
       suspicions, and accusations for a period in excess of that which the rules were
       designed to tolerate.

Additionally, as per Ind. R. Att'y Adm. & Discip. 23, the Indiana Bar expressly limits the time

to complete a disciplinary investigation in its own rules: Limitation on time to complete

investigation. Unless the Supreme Court permits additional time, any investigation into a

grievance shall be completed and action on the grievance shall be taken within twelve (12)

months from the date the grievance is received.... If the Disciplinary Commission does not file a

Disciplinary Complaint within this time, the grievance shall be deemed dismissed.”

       In this matter, at the alleged violations complained of by Tom Fitton had their genesis

and began to occur in 2003, at the time that Mr. Klayman was voluntarily stepping down at

Judicial Watch to run for the U.S. Senate in Florida, before Fitton's complaint was filed on

January 23, 2008. After the complaint was filed it sat in the files of the District of Columbia Bar

Disciplinary Counsel (“DC OCD”) for approximately six (6) years, as set forth in the legal

opinion and testimony of legal ethics expert Ronald Rotunda. See Exhibit 1 to Attachment to

Larry Klayman’s Response to Order of June 15, 2020. It was “resurrected” when Fitton and

Judicial Watch pressured the DC OCD to “take it out of mothballs,” after Judicial Watch was

denied its motion to dismiss in case brought by Mr. Klayman in the U.S. District Court for the

Southern District of Florida where a jury later found that it had maliciously defamed Mr.

Klayman, and thus awarded both compensatory and punitive damages. Klayman v. Judicial

Watch Inc., 13-cv-20610 (S.D. FL.) See Exhibit 3 to Attachment to Larry Klayman’s Response




                                                  2
   Case 3:20-mc-00043-B Document 5 Filed 07/01/20                 Page 3 of 4 PageID 117



to Order of June 15, 2020. At a minimum, this huge delay harmed Mr. Klayman's due process

and other rights.

         Importantly, there has been absolutely no showing of fraud or concealment by Mr.

Klayman that would toll the four-year statute of limitations. Thus, the four-year statute of

limitations has clearly run, in addition to the inordinate delay and prejudice caused by DC ODC.

         Mr. Klayman respectfully requests that this honorable Court review these cases along

with the prior submissions, including the letter opinion of Professor Rotunda and the findings of

the Honorable Royce C. Lamberth, who ruled that his disqualification order was sufficient and

that it was not appropriate or necessary to refer the matter to the DC ODC. From the date of that

order, Mr. Klayman ceased representation of not just Mr. Peter Paul, but also Mrs. Louise

Benson and Mr. Sandra Cobas. Importantly, Mr. Klayman has never been sanctioned by this

Court.

         With full reservation of rights, for the compelling reasons evidenced in case law and Mr.

Klayman's prior submissions, "reciprocal discipline" by this Court is respectfully neither

necessary nor warranted as Judge Lamberth also testified to.

         However, if this matter proceeds further, Mr. Klayman respectfully requests an

opportunity to retain counsel to fully brief this matter and defend himself at an evidentiary

hearing before this honorable Court as a matter of due process and fundamental fairness.



 Dated: July 1, 2020                                  Respectfully submitted,

                                                      /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     7050 W. Palmetto Park Rd
                                                     Boca Raton, FL, 33433
                                                     Tel: 561-558-5536



                                                 3
Case 3:20-mc-00043-B Document 5 Filed 07/01/20   Page 4 of 4 PageID 118



                                      Email: leklayman@gmail.com




                                  4
